Beoyles, C. J.
1. In order to warrant . conviction of a felony upon the testimony of an accomplice, there must be corroborating circumstances which, in themselves and independently of the testimony of the accomplice, directly connect the accused with the crime charged, or lead to the inference of his guilt. Butler v. State, 17 Ga. App. 522 (87 S. E. 812), and citations; Stokes v. State, 19 Ga. App. 235 (91 S. E. 271), and citations; Roberson v. State, 25 Ga. App. 18 (102 S. E. 378); Collins v. State, 26 Ga. App. 685 (107 S. E. 178). Under this ruling the defendant’s conviction was unauthorized, and the court erred in overruling his motion for a new trial.
2. The foregoing ruling being controlling in the case, it is unnecessary to consider the other assignments of error.

Judgment reversed.


Luke, J., concurs.